DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/28/2021 has been entered.  Claims 1, 6-14, 17-19, and 21 are pending in the application.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “sever the individual reinforcing elements from the reinforcing stock” is a little confusing since the individual reinforcing elements are not actually being severed and rather the stock is being severed to form the individual reinforcing elements from the reinforcing stock.  Also the cutting block severs the stock rather than the reinforcing elements.  Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 6-14, 17-19, and 21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how does the pair of modules perform the function of the severing of the individual reinforcing elements?  What is a “module” structurally?  The amended phrase “advance the reinforcing stock through the module” is not clear how this is achieved since it is unknown what a module is structurally.  Since the specification and drawings show it is possible to advance stock through an aperture examiner gives charity that this advancement is able to happen but not clear how.  It appears the “individual reinforcing elements” are not actually severed; rather the reinforcing stock is severed to manufacture/make/form the individual reinforcing elements.  Also, it is not .
Claim 1 recites the limitation "a cutting block”.  Also there is insufficient antecedent basis for this limitation in the claim; “a cutting block” has been recited twice tending to confusion as whether there is one or two .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 17-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flannery et al. (US 20030127489 A1).
Regarding claims 1 and 10, Flannery et al. discloses an apparatus (10) for manufacturing a plurality of individual reinforcing elements (18) from a supply of reinforcing stock (11/27), comprising: a base plate (29/31) 
each module having a strip feed block (39), a linkage drive block (85); a cutting block (121/123) with a cutting element (needle 75), and a pneumatic element ([0063], figs. 7, 9 and 12), the strip feed block being positioned to advance the reinforcing stock through the module when the strip  block is driven by the linkage drive block; the linkage drive block (85) being engaged by the pneumatic element; and a cutting block (121/123) configured to be driven by the linkage drive block to sever the individual  reinforcing element from the reinforcing element from the reinforcing stock [0050-0072, 0089-0092]; wherein the base plate comprises a centrally disposed opening (29 shows needle guards 135 and open discharge outlet and 31 shows holes 197 for bolts, and leg 189 inserts into 187 any of which can be a central opening on the base, figs. 6-12 and 17); and wherein the pair of modules are adjustable in position along the centrally disposed opening [0050, 0059-0062].
Regarding claims 17-18, Flannery et al. discloses the cutting block comprises a beveled top and a hole for accepting a needle of the elastic stapling apparatus, the pair of modules are oppositely aligned along a centrally disposed opening in the base plate 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-13, and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Flannery et al. (US 20030127489 A1) in view of Steinmetz et al. (US 2908908 A).
Regarding claims 6-9, 11-13, and 21, Flannery et al. discloses the modules (105 and/or 65-1/65-2) could be moved manually via the strip feed block (39), strip feed knob (109) manually move the needle spacing with knob (69) but fails to disclose having a positioning element for the stock, covers for the strip feed block and base plate with detents for restricting movement of the modules with cam moving members for the guide block(s).
Steinmetz et al. teaches an apparatus (fig. 1) for manufacturing and dispensing a plurality of individual reinforcing elements (21/22) from a supply of reinforcing stock (18/19/20) for use in conjunction with an elastic stapling apparatus, comprising: a base plate (50) adapted to support the elastic stapling apparatus and the supply of reinforcing stock, 
wherein the base plate comprises a centrally disposed opening (42); a pair of modules (12/14) movably mounted to the base plate to align with the elastic stapling apparatus and adapted to receive the supply of reinforcing stock, sever the individual reinforcing elements (via 12/14), and deploy the individual reinforcing elements; a strip feed block (25-27); a linkage drive block (70/75), wherein the strip feed block is attached to the linkage drive block; and a cutting block (78); 

 Steinmetz et al. also teaches having stock rollers (25-27) having guiding structures, 17/18 shown as encapsulated, detent structures holding the rolls, cutting block 12 able to cut, pneumatic element (11/73) pushing cam (80/81/78, figs. 4-7) and a cam element (80/81/78, figs. 4-7) movably connecting the linkage drive block and the cutting block to  (col. 2, lines 20-73, cols. 3-4, figs. 1-7).
Given the teachings and suggestion of Flannery et al. of having modules moved manually via the strip feed block, strip feed, and manually move the needle spacing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the modules with having a positioning element for the stock, covers for the strip feed block and base plate with detents for restricting movement of the modules with cam moving members for the guide block(s) for further adjustment and safety protection as taught by Steinmetz et al.

Claim(s) 14 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Flannery et al. (US 20030127489 A1) in view of MACLEAN (US 1701240 A) and further in view of Cohn (US 3589957 A).
Regarding claims 14 and 19, Flannery et al. discloses the base plate is adapted to support the elastic stapling apparatus (capable of supporting a stapling apparatus if desired) to be used in conjunction with the individual reinforcing elements but fails to disclose the supply of reinforcing stock comprises a pair of rolls of reinforcing stock material and each of the pair of rolls of reinforcing stock material are individually fed into one of the pair of modules in opposing directions.
MACLEAN teaches having a supply of reinforcing stock comprises a pair of rolls (2 strips 36) of reinforcing stock material and each of the pair of rolls of reinforcing stock material (page 1/col. 2, line 70-page 2/col. 3 line 50 figs. 1-4).
Cohn teaches having a supply of reinforcing stock (10) comprises a pair of rolls (36/46/12) of reinforcing stock material and each of the pair of rolls of reinforcing stock material are individually fed into one of the pair of modules in opposing directions (figs. 1-3- the stock 10 is feed with another 
Given the teachings and suggestion of Flannery et al. of having modules moved manually via the strip feed block, strip feed, and manually move the needle spacing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the modules with having the supply of reinforcing stock comprise a pair of rolls of reinforcing stock material and each of the pair of rolls of reinforcing stock material are individually fed into one of the pair of modules in opposing directions for forming more reinforcing elements and for further adjustment as taught by MACLEAN and Cohn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-14, 17-19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion                                                                                                                                                                           
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731